Citation Nr: 0935160	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder, 
neck, and low back disorders, to include arthritis.

2.  Entitlement to service connection for a hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an arm 
disability, manifested by numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an December 2007 rating decision 
by the Regional Office.  

In April 2009, the Veteran had a hearing at the Regional 
Office before the Veterans Law Judge whose signature 
appears at the end of this decision.  


FINDINGS OF FACT

1.  Right shoulder, neck, and low back disorders, to 
include arthritis, were first manifested many years after 
service, and the preponderance of the evidence shows that 
they are not related to service.  

2.  A hearing loss disability was first demonstrated 
after service, and the preponderance of the evidence 
shows that it is not related to service.

3.  Tinnitus was first demonstrated after service, and 
the preponderance of the evidence shows that it is not 
related to service.

4.  An arm disorder was first manifested many years after 
service, and the preponderance of the evidence shows that 
it is not related to service.  


CONCLUSIONS OF LAW

1.  Right shoulder, neck, and low back disorders are not 
the result of disease or injury incurred in or aggravated 
by service, nor may arthritis involving any of these 
joints be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  A hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2008).

3.  Tinnitus is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.

4.  An arm disorder, to manifested by numbness, is not 
the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issues presented.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In July 2007, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application 
form or completeness of the application for service 
connection.  Following the receipt of that application, 
VA notified the Veteran of the information and evidence 
necessary to substantiate and complete his claims, 
including the evidence to be provided by the Veteran, and 
notice of the evidence VA would attempt to obtain.  VA 
informed the Veteran of the criteria to grant service 
connection.

Following the notice to the Veteran, VA fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 
480 (1992).  It is the Veteran's responsibility to 
present and support his claims.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as 
well as records reflecting his treatment after service.  
In September 2007, VA examined the Veteran to determine 
the nature and etiology his hearing loss and tinnitus.  
Finally, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support any of his claims, and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that 
could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.



Analysis

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Generally, the evidence 
must show (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  38 C.F.R. § 3.303(b).  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Right shoulder, neck, and back disorders to include 
arthritis; and an arm disability manifested by numbness

The Veteran contends that he has arthritis of the right 
shoulder, neck, and back, as well as an arm disability 
manifested by numbness, all the result of carrying heavy 
backpacks in service.  Therefore, he maintains that 
service connection is warranted.  However, after 
carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against those 
claims.  Accordingly, those claims will be denied.  

In addition to the foregoing law and regulations 
governing service connection, service connection may be 
presumed for arthritis and a sensorineural hearing loss 
if such a disability is shown to have been compensably 
disabling within one year of the Veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under 
the law and regulations governing presumptive service 
connection, the failure to meet those requirements is not 
dispositive.  He may still show a direct link between the 
disability in question and service.  38 C.F.R. 
§ 3.303(b).  

In this case, the Veteran's service treatment records are 
negative for any complaints or clinical findings of 
chronic, identifiable disability, including arthritis, 
affecting the Veteran's right shoulder, neck, or back.  
They do show that in June 1968, he sustained a second 
degree burn on his left wrist.  However, the service 
treatment records are negative for any chronic arm 
disability, to include one manifested by numbness.

Records reflecting the Veteran's treatment through his 
employer, Owens Corning, show that from August 1971 
through November 1999, he was treated for various 
complaints of pain, stiffness, and weakness affecting his 
shoulders, back, neck, and arms.  There is no evidence of 
a residual left wrist burn injury.  The diagnoses 
recorded during this term included a torn right biceps 
tendon in January 1973; dorsal and lumbar spine strain in 
October 1985; a herniated disc at L4-L5, confirmed by a 
myelogram in October 1987; epicondylitis in May 1995 and 
May 1999; and a sprained right wrist with evidence of 
osteoarthrosis in April and May 1996.  To the extent that 
a precipitating factor was reported, those complaints 
were associated with on the job injuries.  There are no 
employment health reports where either the Veteran or an 
examiner suggested a relationship between any diagnosed 
disorder and the Veteran's active duty service.  

VA records show that from September 2002 through June 
2007 the Veteran was treated for complaints of multiple 
joint pain, including that affecting his back, neck and 
shoulders.  In September 2002, he was treated for 
arthritis, primarily in his right hand and wrist.  He 
also reported multiple joint pain, swelling, and 
stiffness.  In June 2007, he complained of shoulder and 
neck pain since carrying heavy loads in service.  

Despite the post-service evidence of various 
disabilities, such as a torn right biceps tendon; a 
dorsal and lumbar spine strain; a herniated disc at L4-
L5; epicondylitis; and a sprained right wrist with 
evidence of osteoarthrosis, there is no competent 
evidence confirming the presence of chronic, identifiable 
disability affecting the Veteran's right shoulder, neck, 
or back during service, and there is no competent 
evidence of compensably disabling arthritis during the 
first year after separation from active duty.  The 
evidence is similarly negative for an arm disorder, to 
include one manifested by numbness.  Significantly, there 
is no competent evidence of a nexus between any claimed 
disability and service.  As such, the Veteran cannot meet 
the criteria for entitlement to service connection for a 
disability of the right shoulder, neck, and low back, or 
for an arm disability.

The only reports to the contrary come from the Veteran.  
Although he maintains that pain and numbness affecting 
his arms, right shoulder, neck, and back are due, at 
least in part, to carrying heavy packs in service, there 
is no competent evidence of record to support his theory 
of the case.  As a layman, he is only qualified to report 
on matters which are capable of lay observation, such as 
his various symptoms.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a).  Therefore, without 
more, his opinion cannot be considered competent evidence 
of service connection.  38 C.F.R. § 3.159(a).  Absent 
such evidence, the issues of entitlement to service 
connection for right shoulder, neck, and low back 
disorders, to include arthritis; and entitlement to 
service connection for an arm disability, manifested by 
numbness, are denied.



The Hearing Loss Disability and Tinnitus

The Veteran contends that he has a bilateral hearing loss 
and tinnitus as a result of noise exposure in service.  
In this regard, he reports performing duties as 
demolitions man.  Therefore, he maintains that service is 
warranted.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims.  Accordingly, the appeal 
will be denied.  

In addition to the laws and regulations governing the 
award of service connection, generally, there are VA 
regulations pertaining, specifically, to service 
connection for a hearing loss.  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, the Veteran's service treatment records, 
including his service separation and service discharge 
examination reports, are negative for any complaints or 
clinical findings of a hearing loss or tinnitus.  Indeed, 
during the Veteran's October 1967 service entrance 
examination, he demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
-10(0)
Not 
Tested
-10(-5)
LEFT
5(20)
5(15)
-5(5)
Not 
Tested
-10(-5)

Speech audiometry was not performed.
Please note that prior to October 31, 1967, audiometric 
results were reported in American Standards Association 
units.  In the chart above, those are the figures on the 
left of each column and are not in parentheses.  In 1967, 
those figures were converted to International Standard 
Organization units which are in use today.  They are 
represented by the figures in parentheses and are shown 
in order to facilitate data comparison.  

During his October 1969 service separation examination, 
the Veteran demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
Not 
Tested
5
LEFT
5
0
5
Not 
Tested
5

Again, speech audiometry was not performed.

Medical records obtained from or through Owens Corning 
show that the Veteran demonstrated a hearing loss for VA 
purposes in his right ear in the late 1970's and in his 
left ear in the early 1980's.  

In October 1978, almost nine years after service 
separation, the Veteran reported starting to notice 
diminished hearing acuity.  Physical examination resulted 
in findings of a conductive bilateral hearing loss, and 
otosclerosis.  He demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
Not 
Tested
5
LEFT
30
25
10
Not 
Tested
10

Speech audiometry revealed a discrimination ability of 92 
percent in the right ear and 94 percent in the left ear, 
and the diagnosis was a bilateral conductive hearing 
loss.  

During his employment in January 1981, the Veteran 
demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
10
Not 
Tested
10
LEFT
30
25
15
Not 
Tested
10

Speech audiometry revealed a discrimination ability of 94 
percent in the right ear and 92 percent in the left ear.  
At that time, it was noted that the Veteran also had 
otosclerosis in the right ear and that surgery would 
improve his hearing.

In April 1981, the Veteran underwent a right 
stapedectomy, and a surgical revision in October 1981.  

Reports of multiple audiograms performed by or through 
the Veteran's employer and/or by VA through May 2007 
confirm a bilateral hearing loss.  During a VA Audiologic 
Consultation in July 2003, the Veteran was found to have 
tinnitus.  The preponderance of the evidence such as the 
report of an August 1981 audiogram and the reports of VA 
Audiologic Consultations in July 2003 and November 2006, 
show that the Veteran's hearing loss disability was 
primarily diagnosed as a conductive hearing loss.  In 
order to determine the nature and etiology of his hearing 
loss disability, the Veteran was examined by VA in 
September 2007.  

The September 2007 VA examination confirmed the presence 
of a conductive hearing loss disability in the Veteran's 
right ear, a mixed hearing loss in his left ear, 
tinnitus, and otosclerosis.  Although the examiner 
acknowledged that the Veteran had experienced significant 
noise exposure in and after service, she noted that a 
conductive hearing loss/mixed hearing loss and 
otosclerosis were unrelated to noise exposure.  Rather, 
she suggested that the Veteran's hearing loss disability 
was related to the Veteran's otosclerosis.  Because the 
examiner found that the Veteran's tinnitus had the same 
etiology as his hearing loss disability, she also 
concluded that it was also unrelated to his noise 
exposure.  She noted further that the Veteran's service 
medical records were negative for any evidence of chronic 
hearing loss in service.  Therefore, she concluded that 
it was less likely than not that the Veteran's hearing 
loss and tinnitus were related to service.

Again, the only reports to the contrary come from the 
Veteran.  It must be emphasized, however, that he is not 
qualified to render such an opinion.  38 C.F.R. 
§ 3.159(a).  Therefore, without more, his opinion cannot 
be considered competent evidence of service connection.  
38 C.F.R. § 3.159(a).  

Absent competent evidence of a hearing loss or tinnitus 
in-service, and absent competent evidence of a nexus 
between the Veteran's service and his current hearing 
loss and tinnitus he cannot meet the criteria for service 
connection for either disability.  Therefore, service 
connection is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the doctrine of reasonable doubt.  However, 
that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves a claim.  In this case, the preponderance of 
the evidence is against the Veteran's claims.  Therefore, 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.102 (2008 ). 




ORDER

Entitlement to right shoulder, neck, and low back 
disorders, to include arthritis, is denied.

Entitlement to service connection for a hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an arm disability, 
manifested by numbness, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


